Citation Nr: 1638851	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-29 967	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of a left hand metacarpal fracture (a left hand disability).

[Issues seeking a rating in excess of 20 percent for a thoracolumbar spine disability, special monthly compensation (SMC) based on the need for aid and attendance or on being housebound, and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active service from September 1977 to September 1980, and from July 1981 to July 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico RO, which denied the Veteran's claim for an increased rating.  He appealed that determination to the Board.  An August 2012 Board decision denied his appeal, upholding the RO's denial.  

The Veteran appealed the August 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) by the parties a November 2013 Court Order vacated the Board's August 2012 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  In turn, in October 2014 the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development of medical evidence.  The case is now assigned to the undersigned.

This matter is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  The Board errs if it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The November 2013 JMR in this matter, citing August 2009 and September 2011 medical findings, indicated that the Board's August 2012 decision had failed to adequately address whether the Veteran's left hand disability warranted a staged increased rating.  To address that question (i.e., entitlement to a staged increased rating under38 C.F.R. §  4.124a, Codes 8515-8517) the Board's October 2014 remand instructed the AOJ to arrange for an examination of the Veteran to assess his service-connected left hand disability.  As pertinent here, the Board's remand directed the examiner specifically to "opine whether  . . . .medical evidence from August 2009 to September 2011 [emphasis added] indicated mild incomplete paralysis, moderate incomplete paralysis, or severe incomplete paralysis of the left hand".  As is noted by the Veteran's representative the March 2015 VA examiner did not address the period from August 2009 to September 2011, but instead offered an opinion based on contemporaneous findings on the March 2015 examination.  Accordingly, a remand for corrective action is necessary.

Furthermore, as the period for consideration in this matter extends to the present all updated and outstanding records of treatment the Veteran has received for his left hand disability are pertinent evidence that must be secured.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation or treatment he has received for his service connected left hand disability and to submit the authorizations necessary for VA to secure any private records of such evaluations and treatment.   The AOJ should secure for the record complete records of the outstanding reports of evaluation and treatment from all providers identified.  The AOJ should specifically secure for the record all pertinent VA records from November 2015 to the present.  

2.  Thereafter the AOJ should arrange for the Veteran's record to be returned to the March 2015 VA hand examination provider for review and an addendum medical advisory opinion.  (If that provider is unavailable the record should be forwarded to another appropriate medical provider for review and the opinion sought.)  Based on review of the record, and in particular the notations of grip weakness and fine motor coordination limitations on August 2009 private assessment and February and September 2011 VA examinations, the consulting provider should opine whether mild incomplete paralysis, moderate incomplete paralysis, or severe incomplete paralysis of the left hand was then shown.

The provider must include rationale with all opinions.  If it is determined that from August 2009 to September 2011 the severity of the left hand disability was only mild, the VA examiner must explain why the August 2009 private treatment record indicating that the Veteran had a marked weakness in left gross grip and the February 2011 VA examination report noting marked weakness of gross grip, do not reflect moderate or severe incomplete paralysis.

3.  The AOJ should then review the record, arrange for any further development indicated (such as a contemporaneous examination if additional treatment records received pursuant to #1 above suggest worsening hand disability), and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

